Opinion filed July 8, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-10-00068-CV
                                        __________

                              RANDY MULKEY, Appellant

                                              V.

                   IGNACIO DE LOS SANTOS ET AL, Appellees


                             On Appeal from the 70th District Court

                                      Ector County, Texas

                                Trial Court Cause No. A-122,838


                             MEMORANDUM               OPINION
       Randy Mulkey has filed in this court a motion to dismiss his appeal. In his motion,
Mulkey states that the parties have resolved their differences. The motion is granted, and the
appeal is dismissed.


                                                            PER CURIAM
July 8, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.